DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, 6-8, 11-12 and 14 objected to because of the following informalities:  
Regarding claim 1, examiner recommends, for example, the recitation of “from 60 wt% to 90 wt% water” be amended to recite –weight of water in the range from 60 wt% to 90 wt% based on total weight of the coating composition–. Examiner recommends similar amendments to the other ranges.
Regarding claim 2, examiner recommends, for example, the recitation of “from 3 wt% to 30 wt% latex” be amended to recite –weight of latex in the range from 3 wt% to 30 wt% based on total weight of the coating composition–. Examiner recommends similar amendment to the range regarding Tg.
Regarding claim 6, examiner recommends the recitation of “the viscosity is from 100 cps to 300 cps” be amended to recite –the viscosity is in the range from 100 cps to 300 cps–. 
Regarding claim 7, examiner recommends, for example, the recitation of “from 20 wt% to 40 wt% polyethyleneimine” be amended to recite –weight of polyethyleneimine in the range from 20 wt% to 40 wt% based on total weight of the coating layer–. Examiner recommends similar amendments to the other ranges.
claim 8, examiner recommends, for example, the recitation of “from 10 wt% to 30 wt% latex” be amended to recite –weight of latex in the range from 10 wt% to 30 wt% based on total weight of the coating layer–. Examiner recommends similar amendment to the range regarding Tg.
Regarding claim 11, examiner recommends, for example, the recitation of “from 60 wt% to 90 wt% water” be amended to recite –weight of water in the range from 60 wt% to 90 wt% based on total weight of the coating composition–. Examiner recommends similar amendments to the other ranges.
Regarding claim 12, examiner recommends the recitation of “an application speed of 200 feet per minute to 800 feet per minute” be amended to recite –an application speed in the range from 200 feet per minute to 800 feet per minute–. 
Regarding claim 14, examiner recommends, for example, the recitation of “from 3 wt% to 30 wt% latex” be amended to recite –weight of latex in the range from 3 wt% to 30 wt% based on total weight of the coating layer–. Examiner recommends similar amendment to the range regarding Tg.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanmura et al. (JP 2003-145920 A) in view of Arita et al. (JP 2002-079739 A).
Hanmura et al. (coating composition 1) teach the following claimed limitations:
Regarding claim 1, a coating composition (coating composition 1; [0036]), comprising: 
from 60 wt% to 90 wt% water (water 200 parts; [0036]); 
from 5 wt% to 40 wt% cationic polymer (cationic polymer 20 parts by weight; [0036]);
from 5 wt% to 40 wt% polyvinyl alcohol, polyethylene oxide-modified polyvinyl alcohol, or a mixture thereof (polyvinyl alcohol 300 parts; [0036]); and
from 0.5 wt% to 10 wt% inorganic pigment (silica 60 parts by weight; [0036]; silica used as inorganic pigment). 
Hanmura et al. (coating composition 1) do not teach the following claimed limitations:
Further regarding claim 1, the cationic polymer is polyethyleneimine;
cationic salt, 
wherein the coating composition has a viscosity from 50 cps to 400 cps.
Regarding claim 5, the cationic salt comprises a cation of calcium, magnesium, aluminum, or a combination thereof.
Regarding claim 6, the viscosity is from 100 cps to 300 cps.
Hanmura et al. (other composition) teach the following claimed limitations:
Further regarding claim 1, the cationic polymer is polyethyleneimine (polyethyleneimine as cation system polymer; [0021]) for the purpose of tailoring the fixing agent; and
the inorganic pigment is a cationic salt (for inorganic pigment, calcium sulfate is used; [0016]) for the purpose of tailoring the dispersibility and colorability of the pigment.
Regarding claim 5, the cationic salt comprises a cation of calcium, magnesium, aluminum, or a combination thereof (for inorganic pigment, calcium sulfate is used; [0016]) for the purpose of tailoring the dispersibility and colorability of the pigment.
Arita et al. teach the following claimed limitations:
Further regarding claim 1, the coating composition has a viscosity from 50 cps to 400 cps (viscosity is 10 to 10,000 mPa                        
                            ∙
                        
                    s; [0013]) for the purpose of tailoring the flowability of the coating liquid.
Further regarding claim 6, the viscosity is from 100 cps to 300 cps (viscosity is 10 to 10,000 mPa                        
                            ∙
                        
                    s; [0013]) for the purpose of tailoring the flowability of the coating liquid.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the cationic polymer polyethyleneimine; the inorganic pigment is a cationic salt, wherein the coating composition has a viscosity from 50 cps to 400 cps; the cationic salt comprises a cation of calcium, magnesium, aluminum, or a combination thereof; the viscosity is from 100 cps to 300 cps, as taught by Hanmura et al. and Arita et al., into Hanmura et al. for the purposes of tailoring the fixing agent; tailoring the dispersibility and colorability of the pigment and tailoring the flowability of the coating liquid.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanmura et al. (JP 2003-145920 A) as modified by Arita et al. (JP 2002-079739 A) as applied to claim 1 above, and further in view of Sasaki et al. (JP 2002-086901 A).
Hanmura et al. as modified by Arita et al. teach the following claimed limitations:
Regarding claim 2, from 3 wt% to 30 wt% latex (acrylic copolymer latex; binder resin 5 to 60 parts by weight; [0019]-[0020]; Hanmura).
Hanmura et al. as modified by Arita et al. do not teach the following claimed limitations:
Further regarding claim 2, the latex having a glass transition temperature, Tg, from 80 °C to 140 °C.
Sasaki et al. teach the following claimed limitations:
Further regarding claim 2, the latex having glass transition temperature, Tg, from 80 °C to 140 °C (glass transition point of 10 to 80 °C; [0026]) for the purpose of tailoring the transition temperature of the amorphous latex.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the latex having glass transition temperature, Tg, from 80 °C to 140 °C, as taught by Sasaki et al., into .
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanmura et al. (JP 2003-145920 A) as modified by Arita et al. (JP 2002-079739 A) as applied to claim 1 above, and further in view of Sugawara et al. (JP 11-080653 A).
Hanmura et al. as modified by Arita et al. do not teach the following claimed limitations:
Regarding claim 3, the polyethyleneimine is a water-soluble branched polyethyleneimine.
Sugawara et al. teach the following claimed limitations:
Further regarding claim 3, the polyethyleneimine is a water-soluble branched polyethyleneimine (a polyethyleneimine having a branched structure; [0007]) for the purpose of tailoring the characteristics of the polymer.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the polyethyleneimine is a water-soluble branched polyethyleneimine, as taught by Sugawara et al., into Hanmura et al. as modified by Arita et al. for the purpose of tailoring the characteristics of the polymer.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanmura et al. (JP 2003-145920 A) as modified by Arita et al. (JP 2002-079739 A) as applied to claim 1 above, and further in view of Williams (US 6,015,624).
Hanmura et al. as modified by Arita et al. do not teach the following claimed limitations:
claim 4, the coating composition includes both the polyvinyl alcohol and the polyethylene oxide-modified polyvinyl alcohol.
Williams teaches the following claimed limitations:
Further regarding claim 4, the coating composition includes both the polyvinyl alcohol and the polyethylene oxide-modified polyvinyl alcohol (polyethylene oxide modified products; column 1, line 54 to column 2, line 5) for the purpose of tailoring the properties of the binder.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the coating composition includes both the polyvinyl alcohol and the polyethylene oxide-modified polyvinyl alcohol, as taught by Williams, into Hanmura et al. as modified by Arita et al. for the purpose of properties of the binder.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanmura et al. (JP 2003-145920 A).
Hanmura et al. (coating composition 1) teach the following claimed limitations:
Regarding claim 7, a coated print medium (base material of inkjet recording medium coated with ink receiving layer; [0001], [0007], [0011]), comprising a print medium (base material; [0001], [0007], [0011]) including a coating applied thereto (ink receiving layer; [0001], [0007], [0011]), wherein the coating layer includes:
from 20 wt% to 40 wt% cationic polymer (cationic polymer 20 parts by weight; [0036]); 
from 24 wt% to 60 wt% polyvinyl alcohol, polyethylene oxide-modified polyvinyl alcohol, or a mixture thereof (polyvinyl alcohol 300 parts; [0036]); and 
inorganic pigment (silica 60 parts by weight; [0036]; silica used as inorganic pigment).
Hanmura et al. (coating composition 1) do not teach the following claimed limitations:
Further regarding claim 7, the cationic polymer is polyethyleneimine;
the inorganic pigment is a cationic salt.
Hanmura et al. (other composition) teach the following claimed limitations:
Further regarding claim 7, the cationic polymer is polyethyleneimine (polyethyleneimine as cation system polymer; [0021]) for the purpose of tailoring the fixing agent; and
the inorganic pigment is a cationic salt (for inorganic pigment, calcium sulfate is used; [0016]) for the purpose of tailoring the dispersibility and colorability of the pigment.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the cationic polymer is polyethyleneimine; the inorganic pigment is a cationic salt, as taught by Hanmura et al., into Hanmura et al. for the purposes of tailoring the fixing agent; tailoring the dispersibility and colorability of the pigment.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanmura et al. (JP 2003-145920 A) as applied to claim 7 above, and further in view of Sasaki et al. (JP 2002-086901 A).
Hanmura et al. teach the following claimed limitations:
Regarding claim 8, the coating further comprises from 10 wt% to 30 wt% latex (acrylic copolymer latex; binder resin 5 to 60 parts by weight; [0019]-[0020]).
Hanmura et al. do not teach the following claimed limitations:
Further regarding claim 8, the latex having a glass transition temperature, Tg, from 80 °C to 140 °C.
Sasaki et al. teach the following claimed limitations:
Further regarding claim 8, the latex having glass transition temperature, Tg, from 80 °C to 140 °C (glass transition point of 10 to 80 °C; [0026]) for the purpose of tailoring the transition temperature of the amorphous latex.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the latex having glass transition temperature, Tg, from 80 °C to 140 °C, as taught by Sasaki et al., into Hanmura et al. for the purpose of tailoring the transition temperature of the amorphous latex.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanmura et al. (JP 2003-145920 A) as applied to claim 7 above, and further in view of Sugawara et al. (JP 11-080653 A).
Hanmura et al. do not teach the following claimed limitations:
Regarding claim 9, the polyethyleneimine is a water-soluble branched polyethyleneimine.
Sugawara et al. teach the following claimed limitations:
Further regarding claim 9, the polyethyleneimine is a water-soluble branched polyethyleneimine (a polyethyleneimine having a branched structure; [0007]) for the purpose of tailoring the characteristics of the polymer.
water-soluble branched polyethyleneimine, as taught by Sugawara et al., into Hanmura et al. for the purpose of tailoring the characteristics of the polymer.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanmura et al. (JP 2003-145920 A) as applied to claim 7 above, and further in view of Williams (US 6,015,624).
Hanmura et al. do not teach the following claimed limitations:
Regarding claim 10, the coating layer includes both the polyvinyl alcohol and the polyethylene oxide-modified polyvinyl alcohol.
Williams teaches the following claimed limitations:
Further regarding claim 10, the coating layer includes both the polyvinyl alcohol and the polyethylene oxide-modified polyvinyl alcohol (polyethylene oxide modified products; column 1, line 54 to column 2, line 5) for the purpose of tailoring the properties of the binder.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the coating layer includes both the polyvinyl alcohol and the polyethylene oxide-modified polyvinyl alcohol, as taught by Williams, into Hanmura et al. for the purpose of tailoring the properties of the binder.
Claims 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanmura et al. (JP 2003-145920 A) in view of Zahrobsky et al. (US 2004/0209017 A1) and Arita et al. (JP 2002-079739 A).
Hanmura et al. (coating composition 1) teach the following claimed limitations:
Regarding claim 11, a method of printing (ink droplet is deposited on a recording medium to perform printing; [0002]), comprising
applying a coating composition (coating composition 1; [0036]) to a print medium to form a coated print medium (base material of inkjet recording medium coated with ink receiving layer; [0001], [0007], [0011]), wherein the coating composition comprises: 
from 60 wt% to 90 wt% water (water 200 parts; [0036]); 
from 5 wt% to 40 wt% cationic polymer (cationic polymer 20 parts by weight; [0036]);
from 5 wt% to 40 wt% polyvinyl alcohol, polyethylene oxide-modified polyvinyl alcohol, or a mixture thereof (polyvinyl alcohol 300 parts; [0036]); and
from 0.5 wt% to 10 wt% inorganic pigment (silica 60 parts by weight; [0036]; silica used as inorganic pigment).
Hanmura et al. (coating composition 1) do not teach the following claimed limitations:
Further regarding claim 11, the print medium is at from 0.3 gsm to 2 gsm;
the coating composition has a viscosity from 50 cps to 400 cps; 
the cationic polymer is polyethyleneimine; and
the inorganic pigment is a cationic salt;
printing a pigmented ink composition on the coated print medium to form a printed image.
claim 15, ethyleneimine groups of the polyethyleneimine interact with the pigmented anionic ink composition upon printing the pigmented anionic ink composition on the coated print medium.
Hanmura et al. (other composition) teach the following claimed limitations:
Further regarding claim 11, the cationic polymer is polyethyleneimine (polyethyleneimine as cation system polymer; [0021]) for the purpose of tailoring the fixing agent; and
the inorganic pigment is a cationic salt (for inorganic pigment, calcium sulfate is used; [0016]) for the purpose of tailoring the dispersibility and colorability of the pigment.
Zahrobsky et al. teach the following claimed limitations:
Further regarding claim 11, the coating composition is at from 0.3 gsm to 2 gsm (topcoat coating composition is at 2 gsm; [0060]) for the purpose of tailoring the rigidity of the coating layer.
Arita et al. teach the following claimed limitations:
Further regarding claim 11, the coating composition has a viscosity from 50 cps to 400 cps (viscosity is 10 to 10,000 mPa                        
                            ∙
                        
                    s; [0013]) for the purpose of tailoring the flowability of the coating liquid;
printing a pigmented ink composition on the coated print medium to form a printed image (anionic pigment; [0081]) for the purpose of tailoring the ink to better fix to the coated medium.
Further regarding claim 15, ethyleneimine groups of the polyethyleneimine interact with the pigmented anionic ink composition upon printing the pigmented anionic 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the print medium is at from 0.3 gsm to 2 gsm; the coating composition has a viscosity from 50 cps to 400 cps; the cationic polymer is polyethyleneimine; the inorganic pigment is a cationic salt; printing a pigmented ink composition on the coated print medium to form a printed image; ethyleneimine groups of the polyethyleneimine interact with the pigmented anionic ink composition upon printing the pigmented anionic ink composition on the coated print medium, as taught by Hanmura et al. Zahrobsky et al. and Arita et al., into Hanmura et al. for the purposes of tailoring the fixing agent; tailoring the dispersibility and colorability of the pigment; tailoring the rigidity of the coating layer; tailoring the flowability of the coating liquid; tailoring the ink to better fix to the coated medium; forming the ink on the medium.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanmura et al. (JP 2003-145920 A) as modified by Zahrobsky et al. (US 2004/0209017 A1) and Arita et al. (JP 2002-079739 A) as applied to claim 11 above, and further in view of Irita (JP 2013-223960 A).
Hanmura et al. as modified by Zahrobsky et al. and Arita et al. do not teach the following claimed limitations:
Regarding claim 12, both applying the coating composition and printing the pigmented anionic ink composition occurs at an application speed of 200 feet per minute to 800 feet per minute.
Irita teaches the following claimed limitations:
Further regarding claim 12, both applying the coating composition and printing the pigmented anionic ink composition occurs at an application speed of 200 feet per minute to 800 feet per minute (conveying speed at 250-2500mm/s; [0044]) for the purpose of providing for a high-speed printing.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate both applying the coating composition and printing the pigmented anionic ink composition occurs at an application speed of 200 feet per minute to 800 feet per minute, as taught by Irita, into Hanmura et al. as modified by Zahrobsky et al. and Arita et al. for the purpose of providing for a high-speed printing.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanmura et al. (JP 2003-145920 A) as modified by Zahrobsky et al. (US 2004/0209017 A1) and Arita et al. (JP 2002-079739 A) as applied to claim 11 above, and further in view of Fukuda et al. (JP 2003-131506 A).
Hanmura et al. as modified by Zahrobsky et al. and Arita et al. do not teach the following claimed limitations:
Regarding claim 13, the printed image has an average color gloss at 75º greater than 70.
Fukuda et al. teach the following claimed limitations:
Further regarding claim 13, the printed image has an average color gloss at 75º greater than 70 (a pigment image having a C value preferably 75 to 90; [0230]) for the purpose of tailoring the gloss level of the image.
average color gloss at 75º greater than 70, as taught by Fukuda et al., into Hanmura et al. as modified by Zahrobsky et al. and Arita et al. for the purpose of tailoring the gloss level of the image.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanmura et al. (JP 2003-145920 A) as modified by Zahrobsky et al. (US 2004/0209017 A1) and Arita et al. (JP 2002-079739 A) as applied to claim 11 above, and further in view of Sasaki et al. (JP 2002-086901 A).
Hanmura et al. as modified by Zahrobsky et al. and Arita et al. do not teach the following claimed limitations:
Regarding claim 14, the coating further comprises from 10 wt% to 30 wt% latex (acrylic copolymer latex; binder resin 5 to 60 parts by weight; [0019]-[0020]; Hanmura et al.).
Hanmura et al. as modified by Zahrobsky et al. and Arita et al. do not teach the following claimed limitations:
Further regarding claim 14, the latex having a glass transition temperature, Tg, from 80 °C to 140 °C.
Sasaki et al. teach the following claimed limitations:
Further regarding claim 14, the latex having glass transition temperature, Tg, from 80 °C to 140 °C (glass transition point of 10 to 80 °C; [0026]) for the purpose of tailoring the transition temperature of the amorphous latex.
glass transition temperature, Tg, from 80 °C to 140 °C, as taught by Sasaki et al., into Hanmura et al. as modified by Zahrobsky et al. and Arita et al. for the purpose of tailoring the transition temperature of the amorphous latex.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




18 March 2022
/KENDRICK X LIU/Examiner, Art Unit 2853     

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853